850 F.2d 263
22 Soc.Sec.Rep.Ser. 272, Unempl.Ins.Rep. CCH  14076AVernon E. GEYEN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-4204

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
July 28, 1988.
James Spruel, Jr., Gray, Spruel & Burks, Lake Charles, La., for plaintiff-appellant.
Robert Crowe, Office of Gen. Counsel, Dept. of HHS, Baltimore, Md., for defendant-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before GEE, GARWOOD and JONES, Circuit Judges.
PER CURIAM:


1
Having pressed a disability claim through the administrative process and beyond on the basis of a claimed knee injury, Mr. Geyen moved the district court to remand his appeal to the Secretary for consideration of newly produced evidence that he is mentally retarded.  He complains to us of the denial of that motion.  It is, however, the settled law of our Circuit that new evidence is not the requisite good cause for such a remand unless a proper explanation is given of why it was not submitted earlier.   Chaney v. Schweiker, 659 F.2d 676 (5th Cir.1981).  The explanation offered by Geyen--that he obtained new counsel after the administrative process concluded, counsel who sent him to a psychologist--is not the sort upon which we can hold the trial court in error.  Such a rule would require that court to order a new beginning in such a matter whenever an applicant acquires a new lawyer with a new idea.  We decline to adopt such a general rule.


2
We have examined Mr. Geyen's other points for reversal and find them lacking in merit.  As the magistrate's careful report indicates, and as numerous examining physicians have noted, his "symptoms seem to outweigh his signs" and the overwhelming weight of the evidence indicates that he is not disabled.


3
AFFIRMED.